--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.2
 


 














DATA & PROPRIETARY LICENSE AGREEMENT




by and between






USEDPRICE.COM, L.L.C.,
An Arizona Limited Liability Company






YOUCHANGE, INC.,
An Arizona Corporation


 
and
 


 
YOUCHANGE HOLDINGS CORP,
A Nevada Corporation


 


 

 
 

--------------------------------------------------------------------------------

 

DATA & PROPRIETARY LICENSE AGREEMENT
 
This DATA & PROPRIETARY LICENSE AGREEMENT (this “Agreement”) is entered into and
effective as of July 22, 2010 (the “Effective Date”) by and between
UsedPrice.com, L.L.C. (“Licensor”), an Arizona limited liability company with
its principal office at 14555 N. Scottsdale Rd., Ste. 330, Scottsdale, AZ 85254
and YouChange, Inc. (“Licensee”), an Arizona corporation with its principal
office at 7154 E. Stetson Dr., Ste. 330, Scottsdale, AZ 85251, and YouChange
Holdings Corp, formerly known as BlueStar Financial Group, Inc., a Nevada
corporation (the “Company”) with its principal office located at 7154 E. Stetson
Dr., Ste. 330, Scottsdale, AZ 85251.
 
WHEREAS, Licensor is the creator and owner of certain Data (as defined below)
regarding used products and software relating thereto;
 
WHEREAS, Licensee, a wholly-own subsidiary of the Company, desires a
non-exclusive, non-transferable, non-assignable, license to use the Data;
 
WHEREAS, the License (as defined herein) does not convey any rights to the
Company, including the right to access or otherwise view the Data; and
 
WHEREAS, the Company is the parent company of Licensee and as such, shall
receive a direct benefit from the License granted by Licensor to Licensee under
this Agreement and therefore, the Company agrees to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 


 
SECTION I – DEFINITIONS
 
1.1. “API” means Licensor’s application programming interface that permits
Licensee to interact with Licensor’s database to access and view the Data.
 
1.2. “API Call” is a SearchItems Request (as defined below) that counts towards
Licensee’s allotted usage.
 
1.3. “API Usage” means any request to the API, including each API Call.
 
1.4. “Blue Book Product Types” means the following seventeen (17) product types
for which Data will be developed and/or maintained by Licensor pursuant to this
Agreement: (i) digital cameras; (ii) camera lenses; (iii) mobile phones; (iv)
laptops; (v) desktops; (vi) PDAs; (vii) LCD monitors; (viii) external drives;
(ix)  Blu-ray and DVD players; (x) camcorders; (xi) large screen projectors;
(xii) satellite radios; (xiii) GPS devices; (xiv) portable media players; (xv)
audio systems; (xvi) compact home theater; and (xvii) gaming consoles.
 

 
 

--------------------------------------------------------------------------------

 





 
1.5. “Business Day” means any day other than a Saturday, Sunday or holiday
observed by the United States Government.
 
1.6. “Cached” means the temporary storage of specific information for local
usage.
 
1.7.  “Confidential Information” means all business, proprietary and
confidential information, including but not limited to the Data and Intellectual
Property Rights (as defined below), furnished by a party (the “Disclosing
Party”) to the other party (the “Receiving Party”) in connection with this
Agreement.
 
1.8. “Customer” means an actual or prospective customer of Licensee’s website
and/or business.
 
1.9.  “Data” means the proprietary data and appraisal information, including
Used Retail Value (as defined below), related to the Blue Book Product Types in
the possession or control of Licensor, in whatever form, including without
limitation, all materials, components, products, technology, data, software,
source code, instruction, documentation, skills, training, and know-how.
 
1.10. “Developer Key” means the unique user code to the API that allows Licensee
to access and use the Data.
 
1.11. “Enterprise Management System” means the Licensee’s proprietary software
application that provides functionality to:
 
(a)  
End users, including but not limited to Customers, other consumers, and
businesses, that wish to recycle their products, to identify their products by
means of a drill down search based on the product type, the manufacturer, the
model number and the attributes of the product that defines its description or
is a factor in determining the Value for such product.

 
(b)  
Allow an end user to modify product attributes to more accurately define their
product.

 
 
(c)  
Provide back office functionality to Licensee for product tracking, inventory
control, purchasing, sales and accounting interfaces: (i) where the warehouse
receiving function enables the receiver to correct any end user error in product
identification and to generate a new Value; and (ii) where each product or a
component/attribute within the product (e.g., a hard disk within a desktop
computer),  can be tracked from its point of origin to its final disposition of
either being recycled for scrap or being refurbished for re-commerce through the
Licensee’s website or affiliate sites, such as eBay or Amazon.

 
 
(d)  
Provide other functionality required to integrate the application modules
described in this Section 1.11.

 

 
Page 2

--------------------------------------------------------------------------------

 



1.12. “Intellectual Property Rights” means with respect to either party all
intangible legal rights, titles and interests evidenced or embodied in: (i) all
inventions, patents, provisionals, patent applications (whether pending or not),
and patent disclosures; (ii) all copyrights and designs; (iii) all trademarks,
service marks, trade styles, and logos; (iv) trade secrets, know-how, and
proprietary processes; (v) all derivative works of the above; and (vi) all other
proprietary rights and any other intellectual property rights of any kind and
nature however designated and however recognized in any country or jurisdiction
worldwide.
 
1.13. “Material Breach” means a substantial failure to adequately fulfill an
obligation of this Agreement.
 
1.14. “Sales Transaction” means a transaction whereby Licensee’s Customers use
the System (as defined below) to exchange products and receive Value (as defined
below).
 
1.15. “SearchItems Request” means a request made to the API to return product
information, including but not limited to, items identified by the API as
ItemModel, ItemDescription, ItemManufacturerId, ItemManufacturerName,
ItemTypeId, ItemTypeName, ItemFirstYear, and UsedRetail.
 
1.16.  “System” means Licensee’s pricing system accessed by its Customer’s for
the purpose of trading and/or exchanging products for Value.
 
1.17. “Used Retail Value” or “UsedRetail” means the derived used product value
calculated by Licensor or any used retail value derived from the Data or by the
Enterprise Management System.
 
1.18. “Value” means any form of consideration, including but not limited to
cash, gift cards, coupons, or any combination thereof or any alternative means
of value, received by Customers in exchange for their products.
 


 
SECTION 2 – LICENSE
 
 
2.1.  
License Grant.  Subject to Licensee’s compliance with the terms and conditions
of this Agreement, including the restrictions set forth herein, Licensor grants
the following rights (the “License”) to Licensee:

 
(a)  
A non-exclusive, non-transferable, non-assignable license to use the Data as
part of the System; and

 
 
(b)  
A non-exclusive, non-transferable, non-assignable license to implement the API
in Licensee’s application in accordance with Section 3.

 

 
Page 3

--------------------------------------------------------------------------------

 



2.2. License Restrictions.  The License granted in Section 2.1 is hereby
restricted as follows:
 
(a)  
Licensee shall not use the Data except in conjunction with the System and for
the limited purpose of generating price quotes through the API to determine a
Value for Customer’s product and to display such Value to Customer on Licensee’s
website and/or additional applications, so long as any additional applications
are in compliance with the terms of this Agreement.  Excluding the website and
the Enterprise Management System, the use of any additional applications by
Licensee shall require written approval from Licensor.

 
(b)  
Except as provided in Section 8, Licensee shall not display or otherwise allow
access to any Used Retail Value, whether generated by the Data or derived from
the Data or the Enterprise Management System or otherwise, to any third party,
including Customers.

 
(c)  
Licensee shall only access the Data for the Blue Book Product Type that is
specifically related to the product contained in each Customer inquiry.

 
(d)  
Except as specified herein relating to the Enterprise Management System,
Licensee shall only present the Data in response to a specific Customer inquiry
and is not permitted to present the Data in any other format, including but not
limited to bulk or aggregate formats, without the prior written consent of
Licensor.

 
(e)  
Except as specified herein relating to the Enterprise Management System,
Licensee will not retain or store any Data from the API for any reason without
prior written consent of Licensor.

 
 
(f)  
Except as specified herein relating to the Enterprise Management System, Data
retrieved from the SearchItems Request is not allowed to be Cached for any
length of time, but all other API Usage may be Cached for up to 24 hours.

 
 
(g) 
For usage within the Enterprise Management System, the following Data, as
identified by the API, specific to the particular item configuration returned
from the SearchItems Request may be Cached only when such item is taken in by
Licensee: ItemModel, ItemDescription, ItemManufacturerId, ItemManufacturerName,
ItemTypeId, ItemTypeName, and ItemFirstYear.

 
 
(h) 
The Used Retail Value shall not be Cached or otherwise retained by Licensee
under any circumstances without prior written approval of Licensor.

 


2.3. License Restriction Material Breach Penalty.  Licensee acknowledges that
any violation of the license restrictions set forth in Section 2.2 constitutes a
Material Breach of this Agreement.  Licensee further acknowledges and agrees
that any such Material Breach of Section 2.2 would be egregiously insidious, and
that in the event of such Material Breach, Licensor shall be entitled to
punitive damages, in addition to any other remedies, in an amount to be
determined by an arbitrator pursuant to Section 10.2.
 

 
Page 4

--------------------------------------------------------------------------------

 



2.4. No Creative Use.  Licensee shall not use the rights conveyed by the License
in any way that is inconsistent with the terms or intent of this
Agreement.  Licensee is strictly prohibited from using the Data, including any
Data that is Cached or otherwise retained by Licensee, to create software or
profit in any way that is inconsistent with the terms and intent of this
Agreement.  Licensee shall not manipulate any corporate form, including by
merger, acquisition, partnerships or restructuring, that intends or has the
effect of using the Data, including any Data that is Cached or otherwise
retained by Licensee, for any purpose inconsistent with the term and intent of
this Agreement.
 
2.5. Prohibited Uses.  Prohibited uses of the Data and/or the API, include but
are not limited to:
 
(a)  
Licensee shall not attempt to decompile, reverse-engineer, disassemble or
otherwise reduce or attempt to reduce the Data to a human-perceivable form.

 
(b)  
Licensee shall not discover, ascertain or otherwise replicate or attempt to
discover, ascertain or otherwise replicate (i) the source code of the Data; (ii)
the basis of the Data; or (iii) the appraisal process of Licensor.

 
(c)  
Licensee shall not create derivative works based on the Data.

 
(d)  
Licensee shall not sell, license, or otherwise distribute any software,
including the Enterprise Management System or any other proprietary software,
that includes a Used Retail Value or depreciation trending reports derived by
Used Retail Values to any third party, including but not limited to
refurbishment centers, recycling centers, asset recovery businesses or
manufactures, without Licensor’s prior written consent, including the execution
of a separate license agreement.

 
(e)  
Licensee shall not use the Data or the API to harvest or otherwise collect
information, including email addresses.

 
(f)  
Licensee shall not submit any false or misleading information in Licensee’s
application to access and use the Data.

 
(g)  
Licensee shall not falsify or alter the Developer Key assigned to Licensee’s
application, or otherwise obscure or alter the source of queries coming from
Licensee’s application.

 
(h)  
Licensee will not present the Data in a manner that misleads any Customer or
alters the API so that it appears to be derived from a different source or
company other than Licensor.

 


 
(i)  
Licensee will not violate or attempt to violate the security of the Data or the
API, including without limitation, accessing a server or account for which
Licensee does not have authorization; attempting to test, scan, probe, or hack
the vulnerability of the API or any network used by the API; attempting to
circumvent any authentication measures; and overload, flooding, or pinging the
API.

 

 
Page 5

--------------------------------------------------------------------------------

 



(j)  
Licensee will not transmit or otherwise make available any material that
contains software virus or any other computer code, files, or programs designed
to: (i) interrupt, destroy, or limit the functionality of any equipment
(including software and hardware); or (ii) spy on the activities of others.

 
(k)  
Licensee will not use any robot (bot), grabber, scraper, crawler, spider, site
search/retrieval application, or other device to retrieve or index any portion
of the Data that is not pursuant to Section 2 and Section 3, or permit any third
party to do the same.

 
2.6. Prohibited Use Material Breach Penalty.  Licensee acknowledges that any
violation of the prohibited uses set forth in Section 2.4 and Section 2.5
constitutes a Material Breach of this Agreement.  Licensee further acknowledges
and agrees that any such Material Breach of Section 2.4 or Section 2.5 would be
egregiously insidious, and that in the event of such Material Breach, Licensor
shall be entitled to punitive damages, in addition to any other remedies, in an
amount to be determined by an arbitrator pursuant to Section 10.2.
 
2.7. No License to Company.  The License does not convey any rights to the
Company, including the right to access or otherwise view the Data.
 
2.8. Notices, Marks and Names.  Certain trademark, copyright and attribution
notices (“Trade Notices”) of Licensor will appear within or on the Data and
although Licensee shall not ever display the Data without the prior written
consent of Licensor, if Licensee makes a reference to the Data, in any manner,
such reference must include all Trade Notices thereon unless with written
permission from Licensor.  Further, Licensee shall not, nor shall it allow a
third party to, remove or make or permit alterations to, such Trade
Notices.  Licensee further acknowledges that Licensor may change any and all
Trade Notices associated with the Data at any time and agrees to obtain accurate
Trade Notice information from Licensor before making any references thereto
pursuant to this Section 2.7.
 
2.9. Term.  Unless earlier terminated pursuant to Section 9, the initial term of
this Agreement (the “Initial Term”) shall begin on the Effective Date, and shall
end one (1) year following the Effective Date.  The Agreement shall
automatically renew after the Initial Term and for each year thereafter for an
additional one (1) year term (“Additional Term”), unless either party provides
written notice to terminate the automatic renewal at least sixty (60) days prior
to the commencement of each Additional Term or unless otherwise terminated
pursuant to Section 9.
 


 
SECTION 3 – APPLICATION PROGRAMMING INTERFACE
 
3.1. API Documentation. Licensor has provided Licensee Licensor’s proprietary
API documentation.  Implementation of the API into Licensee’s software
application will provide access to query Licensor’s database containing the Data
and retrieve information related to the Data.  Licensee may implement the API
into Licensee’s software application, except as provided in Section 3.2.
 
 

 
Page 6

--------------------------------------------------------------------------------

 



3.2. Developer Key.  Licensor assigned Licensee a single, unique Developer
Key.  All queries to the API made by Licensee’s application must include the
Developer Key.  Licensee assumes liability for any and all uses of the Data
accessed by the Developer Key.  Licensee shall keep the Developer Key
confidential pursuant to Section 8. Licensee shall not, inter alia, embed the
Developer Key in any Licensee software or store the Developer Key in any other
manner that makes the Developer Key visible to any third party, including
Customers.
 
3.3. Data from API.  Data retrieved from the API will include the following
information for each product query: (i) the model number; (ii) product
specifications; and (iii) the Used Retail Value.  Any pricing information
retrieved from the API shall not be disclosed to any third party, including
Customers, and shall be converted by Licensee to Value for each particular
product.  The Data accessed from the API may be changed, updated, or deleted
without notice for any reason at Licensor’s sole discretion.  All content
supplied through the API is the sole property of Licensor and Licensee shall not
copy, store, redistribute, alter, manipulate or otherwise modify the content
supplied through the API in any manner inconsistent with the terms or intent of
this Agreement.
 
3.4. Exclusive Access. The API is the sole means by which Licensee shall access
the Data.  Licensee shall not access or attempt to access the Data by any other
means. Any application Licensee develops utilizing the API shall be designed to
access and use the Data consistent with the terms and intent of this
Agreement.  Upon request, Licensee shall provide Licensor access to any
application Licensee develops utilizing the API.
 
3.5. Restrictions. Licensee shall not export or transmit any Data from
Licensor’s API to any applications, directly or indirectly, in any other country
other than the United States.  Further, Licensee will not use the API in a
manner that exceeds reasonable request volumes, as determined by Licensor;
constitutes excessive or abusive use; or otherwise fails to comply with the
terms or intent of this Agreement.
 
3.6. API Maintenance and Support.  Licensor will provide its best reasonable
efforts to keep the API running efficiently and up-to-date with current
technologies at all times without responsibility or warranty of any kind.  The
parties further agree as follows:
 
(a)  
Licensor will use its best efforts to resolve any issues relating to the
performance of the API without any warranty of any kind.  Despite Licensor’s
best efforts it may occur that errors cannot be rectified in providing support
to Licensee.

 
(b)  
Due to the complex nature of the hardware, software and networks of the API with
specific configurations, Licensor cannot assume liability for the successful
remedy of any error, technical issue or response to a problem with Licensee’s
access to the API. Consequently, all services are provided on an “As Is” basis
only with no warranty of any kind.

 
(c)  
Licensor can modify or change the API as long as the modification or change has
no impact on Licensee’s service.

 
(d)  
If a modification or change is necessary that will affect Licensee’s access to
the API, then Licensee will be notified accordingly pursuant to Section 12.14.

 

 
Page 7

--------------------------------------------------------------------------------

 



(e)  
Licensee shall reasonably oversee the performance of the API and notify Licensor
of any problems or maintenance issues that arise.

 
(f)  
Licensee is fully responsible and liable for any changes to Licensee’s
technology updates that may interfere with Licensor’s API.

 


 
SECTION 4 – PAYMENTS
 
 
4.1. License Fee.  Licensee shall pay Licensor an annual non-refundable license
fee (“License Fee”) for the Initial Term in the amount of US$60,000.00.  For the
first Additional Term following the Initial Term, the License Fee shall be
US$60,000.00 plus five percent (5%) or US$63,000.00.  For each subsequent
Additional Term, the License Fee shall increase by five percent (5%) and the
License Fee for such Additional Term shall be the sum of (i) the License Fee
paid for the preceding Additional Term and (ii) five percent (5%) of the License
Fee paid for the preceding Additional Term.
 
4.2. Payment Schedule for Initial License Fee.  Licensee represents to Licensor
that it is unable to pay the License Fee for the Initial Term (“Initial License
Fee”) in full on the Effective Date and is in need of additional capital to
maintain its operations.  Nonetheless, Licensee is incurring the full financial
obligation of this Agreement and Licensor agrees to accept the Initial License
Fee in accordance with the payment schedule set forth herein.  All other License
Fees required to be paid pursuant to Section 4.1 shall be paid in full on the
date due.
 
(a)  
The first three installments of the Initial License Fee shall be paid as
follows:

 
(1)  
US$10,000.00 due on the Effective Date;

 
(2)  
US$5,000.00 due on July 15, 2010; and

 
(3)  
US$5,000.00 due on September 1, 2010.

 


(b)  
The remaining balance of US$40,000.00 of the Initial License Fee shall be paid
in the amount of $5,000.00 per month due the first of each month beginning on
October 1, 2010, until the earlier of:

 
(1)  
Licensee successfully obtains additional capital for its operational
expenses.  At such time, the Initial License Fee payments to Licensor shall
increase from US$5,000.00 per month to US$10,000.00 per month, due on the first
of each month until the balance of the Initial License Fee is paid in full.

 
(2)  
May 1, 2011.

 

 
Page 8

--------------------------------------------------------------------------------

 



(c)  
Licensee agrees to use its best efforts to obtain additional capital for its
operational expenses as expeditiously as possible and agrees to keep Licensor
informed of its progress to obtain such funding.

 
4.3. Stock Compensation.  The Company further agrees to compensate Licensor for
the Initial Term and each Additional Term in restricted shares of the Company’s
Common Stock (“Stock Compensation”).  The Company shall compensate Licensor for
the Initial Term in an amount equal to $50,000.00 of the Company’s Common Stock,
par value $.001 per share (the “Shares”).  The actual number of Shares to be
paid to Licensor for the Initial Term shall be calculated by the average value
of the Shares during the month immediately preceding the Effective Date.  The
Company shall compensate Licensor for each Additional Term in an amount equal to
$30,000.00 of the Shares.  The actual number of Shares to be paid to Licensor
for each Additional Term shall be calculated by the average value of the Shares
during the month immediately preceding the effective date of each Additional
Term.  Further:
 
(a)  
On the Effective Date, Licensor agrees to execute the Investor Representation
Letter attached hereto as Exhibit A.  Upon such execution, the Shares shall be
issued.

 
(b)  
Licensor agrees to deposit the Shares in a brokerage account with the same
brokerage firm that holds the Company’s security interests.

 
(c)  
Licensor agrees not to offer, sell, contract to sell, grant an option to sell,
transfer or otherwise dispose of, directly or indirectly, the Shares, unless and
until Licensor satisfies the applicable requirements under Rule 144 of the
Securities Act of 1933.

 
4.4. Excessive API Usage.  Licensee is allocated up to an average of 100,000 API
calls per month.
 
(a)  
In the event API Calls from Licensee to the API exceed an annual monthly average
of 100,000 API Calls for the Initial Term or any Additional Term, Licensee shall
pay to Licensor an additional $25,000.00 license fee in a cash payment
(“Additional License Fee”).

 
(b)  
In the event Licensor’s equipment, including but not limited to, servers,
networking equipment, firewalls, power or bandwidth, requires additional
capacity due to Licensee’s API Usage, Licensee will be moved to a dedicated API
cluster for Licensee’s API Usage only, and Licensee will be responsible for all
associated equipment, development, and hosting fees to facilitate service to the
API for use by Licensee.

 
4.5. Data from API.  Licensor shall provide Licensee the Data on the Effective
Date.
 
4.6. Payments Due.  The Initial License Fee is to be paid in accordance with
Section 4.2.  Stock Compensation for the Initial Term is due on the Effective
Date and upon execution of the Investor Representative Letter attached as
Exhibit A.  The License Fee and Stock Compensation for each Additional Term is
to be paid in full on the first day of each Additional Term.  Any amounts due
from Licensee to Licensor under this Agreement may not be withheld or offset by
Licensee for any reason.
 

 
Page 9

--------------------------------------------------------------------------------

 



4.7. Past Due Amounts. Any undisputed amounts not paid when due shall be subject
to a late payment fee from the due date until paid, at a rate equal to ten
percent (10%) per month or part thereof or the maximum allowed by law, if less.
Licensee agrees to pay to Licensor any and all collection costs incurred by
Licensor in collecting late payments, including reasonable attorney’s fees
and/or all arbitration costs.
 


 
SECTION 5 – REPRESENTATIONS AND WARRANTIES
 
 
5.1. Mutual Representations and Warranties.  Each party represents and warrants
to the other that (i) it has the legal right and power to enter into this
Agreement and to perform fully its obligations hereunder; (ii) this Agreement
and the signatories hereto have been duly authorized; (iii) this Agreement is a
valid and binding agreement of such party, enforceable in accordance with its
terms; and (iv) this Agreement does not violate the terms of any other contract
executed by either party.
 
5.2. Disclaimer. Licensor makes no representation or warranty, either expressed
or implied, and no representation or warranty shall be implied, with respect to
the License rights granted hereunder.  The License rights granted by Licensor to
Licensee hereunder are provided on an “As Is” basis and without warranty of
merchantability or fitness for a particular purpose or any other warranty,
express or implied.
 


SECTION 6 – LIMITATIONS ON LIABILITY
 
 
6.1. Limitations on Liability. Licensee is solely responsible for using the Data
and assumes the entire risk of any such use.  To the maximum extent permitted by
law and in no event will Licensor be liable for any injury, liability, or
direct, indirect, incidental, special, punitive, exemplary, or consequential
damages or other losses of any kind incurred by Licensee, its Customers, or any
other third party, whether in tort (including negligence), contract or
otherwise, for any claims for such damages, losses or other injuries asserted
against such party, relating to, arising out of, or resulting from the exercise
by or on behalf of Licensor or Licensee of the rights granted to each party
under this Agreement.  The foregoing is without regard to whether or not
Licensor shall have been advised of or otherwise might have anticipated the
possibility of such damages, losses or other injuries, including without
limitation, for lost profits.
 
6.2. Data Liability.  Licensor will not be liable for losses or damages Licensee
may incur due to any errors in pricing, descriptions or any incorrect omissions
in the Data, or due to Licensee’s inability to use the Data, API or the System
(collectively, the “Data Network”) or any malfunctions in the Data Network or
any interruption of business therefrom, including the cost of procuring
substitute services.
 


 

 
Page 10

--------------------------------------------------------------------------------

 



SECTION 7 – INTELLECTUAL PROPERTY RIGHTS
 
 
7.1. Ownership. Licensee and the Company acknowledge and agree that under the
terms of this Agreement neither party obtains nor retains any ownership rights
in, or title to, the Data or any portion thereof or any Intellectual Property
Rights thereto.  All rights in and materials relating to the Data and any
Intellectual Property Rights thereto, including, but not limited to, any
Confidential Information shall be, and will remain, the property of
Licensor.  No implied license or right of any kind is granted to Licensee or the
Company hereunder.  Neither Licensee nor the Company shall contest or challenge
in any way Licensor’s exclusive right in or to the Data or any Intellectual
Property Rights relating thereto.  Neither Licensee nor the Company shall
register or apply for registration of any Intellectual Property Rights relating
to the Data.  If necessary, in order to ensure that the Intellectual Property
Rights inure to the benefit of Licensor, at Licensor’s request and expense,
Licensee and/or the Company shall file any documents reasonably requested by
Licensor with any state or federal regulatory agencies or other such entities.
 


SECTION 8 – CONFIDENTIALITY
 
 
8.1. Confidential Information.  Except to the extent expressly authorized by
this Agreement or otherwise agreed to in writing by both parties, the parties
agree that the Receiving Party shall keep confidential and shall not publish or
otherwise disclose or use for any purpose other than as provided for in this
Agreement any Confidential Information in any form (written, oral, photographic,
electronic, magnetic, or otherwise) which is disclosed to it by the Disclosing
Party or is otherwise received, accessed or developed by the Receiving Party in
the course of performing its obligations under this Agreement.
 
8.2. Restrictions.  The Receiving Party shall and shall cause its employees
engaged in the performance of this Agreement to (i) maintain all Confidential
Information in strict confidence; (ii) not use Confidential Information for any
purpose inconsistent with the terms and intent of this Agreement; and (iii) not
disclose Confidential Information to a third party, except that the Receiving
Party may disclose or permit the disclosure of any Confidential Information to
its directors, officers, and employees who are obligated to maintain the
confidential nature of such Confidential Information and who need to know such
Confidential Information to perform the Receiving Party’s obligations under this
Agreement.
 
8.3. Licensee Restrictions.  Notwithstanding Section 8.2, Licensee agrees that
only Licensee directors, officers, and employees directly engaged in operations
related to the performance of Licensee’s obligations under this Agreement shall
have access to the Data and (i) such access must be in the capacity of Licensee
personnel and (ii) be strictly in accordance with the terms and intent of this
Agreement.  For purposes of clarification, shareholders and/or any affiliates of
Licensee or the Company may not access the Data, except for such shareholders
and affiliates of the Licensee that satisfy the requirements contained in this
Section 8.3.
 

 
Page 11

--------------------------------------------------------------------------------

 



8.4. Confidentiality Material Breach Penalty.  Licensee acknowledges that any
disclosure of Confidential Information in violation of Section 8.3 constitutes a
Material Breach of this Agreement.  Licensee further acknowledges and agrees
that any such Material Breach of Section 8.3 would be egregiously insidious, and
that in the event of such Material Breach, Licensor shall be entitled to
punitive damages, in addition to any other remedies, in an amount to be
determined by an arbitrator pursuant to Section 10.2.
 
8.5. Security Measures.  Licensee shall take reasonable security measures to
prevent the unauthorized copying, use or disclosure of Confidential Information,
including the Data.  Licensor reserves the right to use proprietary technologies
to protect the Data from automated bots and or data collection technologies.
 
8.6. Unauthorized Disclosure.  In the event the Receiving Party learns of any
unauthorized disclosure or use of the other party’s Confidential Information,
the Receiving Party shall promptly notify the other party of such unauthorized
disclosure or use and cooperate fully with the other party to protect its
information.
 


8.7. Effect of Termination.  Upon the termination of this Agreement, the
Receiving Party shall return to the Disclosing Party all originals, copies, and
summaries of documents, materials, and other tangible manifestations of
Confidential Information in the possession or control of the Receiving Party.
 


 
SECTION 9 – TERMINATION
 
 



9.1. Termination.  This Agreement may be terminated in the following
circumstances:
 
9.2. Material Breach.  Upon any Material Breach of this Agreement by either
party (in such capacity, the “Breaching Party”), the other party may terminate
this Agreement by providing written notice to the Breaching Party, specifying
the Material Breach.  If Licensor is the Breaching Party, Licensor shall be
provided with thirty (30) days written notice.  If Licensee is the Breaching
Party, Licensee shall be provided with five (5) days written notice.  The
termination of the Agreement shall become effective at the end of the applicable
notice period unless the Breaching Party cures such breach during the applicable
notice period.
 
9.3. Termination for Insolvency.  Except to the extent prohibited by law, either
party may, at its option and without notice, terminate this Agreement, effective
immediately, if the other party: (i) admits in writing its inability to pay its
debts generally as they become due; (ii) files or has filed against it a
petition under any bankruptcy or insolvency law, which petition is not dismissed
within sixty (60) days after filing; (iii) has a receiver, liquidator, trustee,
or assignee in insolvency covering all or substantially all of such party’s
property (which appointment is not vacated within sixty (60) days of the entry
of the order of appointment);  (iv) dissolves or liquidates; or (v) makes an
assignment for creditors.
 

 
Page 12

--------------------------------------------------------------------------------

 



9.4. Consequences of Termination.  In the event this Agreement is terminated for
any reason, Licensee’s rights under this Agreement will automatically cease and
Licensee shall promptly return and certify as returned all Confidential
Information, including all Data, belonging to Licensor that is within the
possession or control of Licensee.  In no case, shall Licensee use the Data or
access or seek to access the API, following termination of this Agreement.
 


 
SECTION 10 – DISPUTE RESOLUTION
 
 
10.1. Peaceful Resolution.  Notwithstanding anything herein to the contrary, in
the event of any controversy or claim arising out of or relating to any
provision of this Agreement or the breach thereof, the parties shall endeavor to
settle those conflicts amicably between the parties.  Should the parties fail to
agree, the parties or their representatives with full settlement authority shall
meet personally within twenty (20) days of a request by either party for such a
meeting.
 
Such request shall identify the nature of the disagreement or dispute and shall
state the position thereon of the requesting party.  Such meeting shall be
during normal business hours and at a location within fifty (50) miles of
Phoenix, Arizona, or elsewhere by agreement of the parties. In the event the
parties fail to agree on a time, it shall be held at 10 a.m. on the last
Business Day that is within twenty (20) days of the aforementioned request.  In
the event that the parties fail to resolve the disagreement or dispute at such
meeting, they shall conduct a second such meeting, at the same place and same
starting time, not later than ten (10) days of the first meeting.
 
10.2. Arbitration.  If the parties fail to resolve any controversy or claim
arising out of or relating to this Agreement, or breach thereof, in accordance
with the process set forth in Section 10.1, such dispute shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, except that the provisions in Section
10.1 do not need to be satisfied before proceeding to arbitration pursuant to
Sections 2.3, 2.6 and 8.4.  Any judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.   The
venue for arbitration shall be Phoenix, Arizona.
 
10.3. Injunctive Relief.  Notwithstanding anything in this Agreement to the
contrary, each party acknowledges and agrees that any breach of any provision of
this Agreement may cause immediate and irreparable harm for which there is no
adequate remedy at law, and that in the event of such breach the aggrieved party
shall be entitled, as an alternative or supplement to arbitration and without
waiving any other rights or remedies and without posting any bond or showing
actual money damage, to such injunctive or equitable relief as may be deemed
proper by a court of competent jurisdiction.
 
10.4. Attorneys’ Fees and Costs.  In the event of any dispute arising under this
Agreement, the prevailing party shall recover its reasonable costs and expenses,
including, without limitation, its attorney’s fees and/or arbitration costs.
 


 

 
Page 13

--------------------------------------------------------------------------------

 



SECTION 11 – INDEMNITY
 
 
11.1. Indemnity by Licensee.  Licensee shall indemnify, hold harmless and defend
Licensor, its officers, employees, and agents, from and against all claims,
suits, losses, damages, costs, fees, and expenses resulting from or arising out
of (i) Licensee’s breach of this Agreement or operation of the System; (ii) any
modifications of the Data, other than modifications made by Licensor; (iii) use
of the Data in combination with any products not provided by Licensor; or (iv)
any use of the Data by Licensee, its Customers or any third party using
Licensee’s Developer Key.  If Licensor intends to claim indemnification under
this Section 11.1, it shall promptly notify Licensee and Licensee shall assume
the defense and shall control the defense or disposition of the claim.  Licensor
shall have the right to retain its own counsel at its own cost and
expense.  Licensor shall cooperate fully with Licensee and its legal
representatives in the investigation and defense of any matter giving rise to a
claim for indemnification hereunder.
 
11.2. Indemnity by Licensor.  Licensor shall indemnify, hold harmless and defend
Licensee, its officers, employees, and agents, from and against all claims,
suits, losses, damages, costs, fees, and expenses resulting from or arising out
of the willful misconduct by Licensor in the performance of this Agreement.  If
Licensee intends to claim indemnification under this Section 11.2, it shall
promptly notify Licensor and Licensor shall assume the defense and shall control
the defense or disposition of the claim.  Licensee shall have the right to
retain its own counsel at its own cost and expense.  Licensee shall cooperate
fully with Licensor and its legal representatives in the investigation and
defense of any matter giving rise to a claim for indemnification hereunder.
 
11.3. Limitation of Liability. Licensor’s aggregate liability in connection with
this Agreement, regardless of the form or action giving rise to such liability
whether in contract, tort or otherwise, shall in no event exceed the License
Fee  paid by Licensee for the Term during which such liability accrued.  Except
as otherwise provided in Sections 2.3, 2.6 and 8.4, and to the extent permitted
by law, in no event will Licensee or Licensor be liable for any incidental,
indirect, special, punitive, exemplary, or consequential damages of any kind,
including without limitation economic damage or lost profits, even if the party
has been advised or is aware of the possibility of such damages.
 


 
SECTION 12 – MISCELLANEOUS PROVISIONS
 



 



 
12.1. Express Covenant of Good Faith.  The parties mutually agree to act with
the utmost good faith towards each other and to act reasonably and prudently at
all times in the execution of this Agreement.  Failure of either party to act in
accordance with this Section 12.1, constitutes a Material Breach of this
Agreement.
 

 
Page 14

--------------------------------------------------------------------------------

 



12.2. No Competition.  Licensee acknowledges the sensitive nature of Licensor’s
proprietary Data and agrees that restrictions regarding competition are
reasonably necessary to protect Licensor’s business.  Licensee further
acknowledges that the restrictions contained in this Section 12.2 are reasonable
and not in contravention of public policy.
 
(a)  
During the Term of this Agreement, Licensee will not do anything directly or
indirectly to compete with Licensor’s business, nor will Licensee plan or
organize any competitive business activity.

 
(b)  
Following the termination of this Agreement, Licensee will not do anything
directly or indirectly to compete with Licensor’s business for a period of five
(5) years or the maximum duration permitted by law.

 
(c)  
For purposes of this Section 12.2, Licensor’s business means the calculation
and/or derivation of appraisal information, including any form of a used retail
value, relating to any of the Blue Book Product Types.

 
(d)  
For purposes of clarification, the use of depreciation trending reports showing
Licensee’s Values, but not the Used Retail Values, to any third party, is not a
violation of this Section 12.2.

 
12.3. Assignment.  This Agreement may be assigned in its entirety by either
party upon thirty (30) days written notice to the other party.  No partial
assignments of this Agreement are permitted.  Each party, upon notice to the
other party, shall have the right to assign this Agreement to its surviving
entity in connection with the sale of substantially all of its assets, or a
merger, bankruptcy, consolidation or other corporate reorganization, provided
that the receiving party will abide and agree to the terms of this Agreement and
shall be liable for all obligations hereunder. 
 
12.4. Audit Rights.  Licensee shall maintain accurate written records of its
activities under the terms of this Agreement, including, but not limited to,
documentation sufficient to verify the numbers of Customers and Sales
Transactions and any reporting errors.  Licensor may audit such records, during
normal business hours, to verify Licensee’s compliance with the terms of this
Agreement.
 
12.5. Independent Contractors.  Notwithstanding the Stock Compensation, each of
the parties shall be independent contractors and the relationship between the
parties shall not constitute a partnership, joint venture or agency.  No party
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other, without
the prior consent of the other party.
 
12.6. Non-Exclusivity.  This is a non-exclusive agreement and no party, by
entering into this Agreement, is bound or obligated to acquire similar services
solely from, or to provide similar services solely to, the other party.
 
12.7. Publicity.  The parties shall consult with each other before issuing any
press release or making any public statement with respect the relationship of
the parties or the terms of this Agreement, and shall not issue any press
release or make any public statement regarding the same prior to obtaining the
written approval of the other party.
 

 
Page 15

--------------------------------------------------------------------------------

 



12.8. Survival.  Any termination of this Agreement shall neither affect any
accrued rights or liabilities of either party including any License Fees, Stock
Compensation or any other fees due or becoming due to Licensor  The provisions
of Sections 1, 5, 6, 8, 9, 10, 11 and 12 shall survive termination or expiration
of this Agreement in accordance with their terms.
 
12.9. Violations.  In the event one party becomes aware of a breach of any part
of this Agreement, the party shall promptly notify the other party in writing
pursuant to Section 12.14 and shall take prompt reasonable actions to remedy
such violation.
 
12.10. Waiver.  The waiver by either party hereto of (i) any right hereunder;
(ii) the failure to perform; or (iii) a breach by the other party, shall not be
deemed a waiver of any other right hereunder, or of any other breach or failure
by said other party whether of a similar nature or otherwise.
 
12.11. Force Majeure.  Any delays in or failures of performance by either party
under this Agreement shall not be considered a breach of this Agreement if and
to the extent caused by occurrences beyond the reasonable control of the party
affected, including but not limited to:  Acts of God; acts, regulations or laws
of any government; strikes or the concerted acts of workers; fires; floods;
explosions; riots; wars; rebellion; and sabotage.  Any time for performance
hereunder shall be extended by the actual time of delay caused by such
occurrence.
 
12.12. Governing Law.  This Agreement shall be governed by the laws of the State
of Arizona, without regard to the conflicts of law rules of such State.
 
12.13. Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
12.14. Notices.  Any consent, notice or report required or permitted to be given
or made under this Agreement by one party to the other shall be in writing,
delivered personally, by facsimile, or courier, postage prepaid (where
applicable), addressed to such other party at its address indicated below, or to
such other address as may be designated in writing by the parties from time to
time. Notice shall be deemed given when delivered in person; one Business Day
after being sent by facsimile with automated confirmation of transmission or by
reputable overnight carrier with delivery confirmation; or three Business Days
after being sent by U.S. Mail, by certified or registered mail, postage prepaid,
return receipt requested.
 
If to Licensor:
 
UsedPrice.com, L.L.C.
14555 N. Scottsdale Rd., Suite 330
Scottsdale, AZ 85254
Facsimile: 480.951.1117
Attention: Rob Rohrs
     
If to Licensee:
 
YouChange, Inc.
7154 E. Stetson Dr., Suite 330
Scottsdale, AZ 85251
Facsimile: 866.536.4044
Attention: Jeffrey Rassas






 
Page 16

--------------------------------------------------------------------------------

 



12.15. Entire Agreement.  This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous discussions related thereto, whether written or oral.  This
Agreement may be amended, or any term herein modified, only by a written
instrument duly executed by all parties.
 
12.16. Severability.  If any provision of this Agreement is determined to be
illegal or unenforceable, such provision shall be severed and shall be
inoperative.  The remainder of this Agreement shall remain operative and binding
on the parties.  The parties hereto shall substitute, by mutual consent, valid
provisions for any such severed provisions.
 
12.17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
12.18. Nature of Agreement.  All parties have participated in the review and
negotiation of this Agreement and they direct that no party shall be subject to
any rule of law that construes or tends to construe an agreement or the
provisions therein against its drafter.  Each party has reviewed the terms and
conditions hereof and has determined that such provisions are suitable for its
business, and each has had an ample opportunity to consider whether to accept
this Agreement.  Each party has relied on its business judgment in entering into
this Agreement and it is the intent of the parties that the contractual
allocations of risk and reward as set forth herein shall not be disturbed or
overturned by any tribunal based on any extra-contractual considerations.  No
party shall assert any argument contrary to these provisions in any forum.
 
  Remainder of this page has been intentionally left blank.
Signature page follows.

 
Page 17

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date
 


 
USEDPRICE.COM, L.L.C.
YOUCHANGE, INC.
 
By:
 
By:
     
(Authorized Signature)
 
(Authorized Signature)
           
Name:
 
Name:
     
(Print or Type Name)
 
(Print or Type Name)
           
Title:
 
Title:
                       
YOUCHANGE HOLDINGS CORP
                         
By:
         
(Authorized Signature)
               
Name:
         
(Print or Type Name)
               
Title:
       




 
Page 18

--------------------------------------------------------------------------------

 




EXHIBIT A


 
 
INVESTOR REPRESENTATION LETTER


 
This Investor Representation Letter is dated effective this __ day of July
2010.  YouChange Holdings Corp, formerly known as BlueStar Financial Group,
Inc., a Nevada corporation (the “Company”), and its wholly-owned subsidiary
YouChange, Inc., an Arizona corporation, have entered into a Data and
Proprietary License Agreement with UsedPrice.com, L.L.C., Inc., an Arizona
limited liability company (“Licensor”), dated July __, 2010 (the “Agreement”)
with regard to the licensing of certain proprietary information as set forth in
the Agreement.  Pursuant to the Agreement, the Company agrees to compensate
Licensor for the License, in part, by issuing restricted shares of the Company’s
Common Stock, par value $.001 per share (the “Shares”) on the terms and
conditions set forth in the Agreement.
 
As a condition to the Company issuing the Shares to Licensor, Licensor
represents and warrants as follows:
 
(a)           Respecting the Company, its business, plans and financial
condition, and any other matters relating to issuance of the Shares, Licensor
has received all materials that have been requested by Licensor including copies
of the most recent report filed by the Company with the Securities and Exchange
Commission on Form 10-K for the year ending June 30, 2009 and on Form 10-Q for
the interim period ending March 31, 2010; has had a reasonable opportunity to
ask questions of the Company and its representatives; and the Company has
answered all such questions of Licensor or Licensor’s representatives.  The
Company undertakes no obligation to update, review or revise any forward-looking
statements to reflect any change in the Company’s expectations or any change in
events, conditions, circumstances or assumptions on which any such statements
are based.  Licensor has had access to all additional information necessary to
verify the accuracy of the information set forth in the Agreement and any other
materials furnished therewith, and has taken all the steps necessary to evaluate
the merits and risks of an investment as proposed hereunder.
 
(b)           Licensor is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933 (the “Act”), and
Licensor is experienced in evaluating and investing in newly organized
technology companies, such as the Company.  Licensor has such knowledge and
experience in financial and business matters to enable Licensor to evaluate the
merits and risks of an investment in the Shares, to make an informed investment
decision with respect thereto, and can afford to bear such risks, including,
without limitation, the risks of losing its entire investment in the Shares.


(c)           Licensor acknowledges, agrees and recognizes that neither the
Company nor any of its affiliates or agents or consultants have made any
representation or warranty concerning the Company’s financial results, upon
which Licensor is relying in accepting the issuance of the Shares.  Licensor is
subscribing for the Shares based solely upon Licensor’s own independent analysis
of the Company’s business and the historical financial information provided.
 

 
 

--------------------------------------------------------------------------------

 



(d)           Licensor is aware that the Shares have not been registered under
the Act, that the Shares will be issued on the basis of the statutory exemption
provided by Section 4(2) of the Act or Regulation D promulgated thereunder, or
both, relating to transactions by an issuer not involving any public offering
and under similar exemptions under certain state securities laws, that this
transaction has not been reviewed by, passed on or submitted to any federal or
state agency or self-regulatory organization where an exemption is being relied
upon, and that the Company’s reliance thereon is based in part upon the
representations made by Licensor in this Investor Representation
Letter.  Licensor acknowledges that Licensor has been informed by the Company,
or is otherwise familiar with, the nature of the limitations imposed by the Act
(and applicable state securities laws) and the rules and regulations thereunder
on the transfer of securities.  In particular, Licensor agrees that no sale,
assignment or transfer of any of the Shares shall be valid or effective, and the
Company shall not be required to give any effect to such sale, assignment or
transfer, unless (i) such sale, assignment or transfer is registered under the
Act (and applicable state securities laws), it being understood that the Shares
are not currently registered for sale and that the Company has no obligation or
intention to so register the Shares, except as contemplated hereunder; or (ii)
the Shares are sold, assigned or transferred in accordance with all the
requirements and limitations of Rule 144 of the Act (“Rule 144”), it being
understood that Rule 144 is not available at the present time for the sale of
the Shares; or (iii) such sale, assignment or transfer is otherwise exempt from
the registration under the Act (and applicable state securities laws).  
Licensor further understands that an opinion of counsel and other documents may
be required to transfer the Shares.  Licensor acknowledges that the certificates
evidencing the Shares shall bear the following, or a substantially similar
legend, and such other legends as may be required by state blue-sky laws:
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, or any state securities laws and neither such
securities nor any interest therein may be offered, sold, pledged, assigned or
otherwise transferred unless (1) a registration statement with respect thereto
is effective under the Act and any applicable state securities laws, or (2) the
Company receives an opinion of counsel to the holder of such securities, which
counsel and opinion are reasonably satisfactory to the Company, that such
securities may be offered, sold, pledged, assigned or transferred in the manner
contemplated without an effective registration statement under the Act or
applicable state securities laws.
 
(e)           Licensor is acquiring the Shares for investment for its own
account and not with the view to, or for resale in connection with, any
distribution thereof or the granting of any participation therein, and has no
present intention of distributing or selling to others any of such interest or
granting participations therein.
 
(f)           Licensor acknowledges that a limited trading market for the Shares
presently exists; it is uncertain that a more active market for the Shares will
develop in the future; and that Licensor may find it impossible to liquidate the
investment at a time when it may be desirable to do so, or at any other time.


 
Page 2

--------------------------------------------------------------------------------

 



(g)           Licensor is not subscribing for the Shares because of or following
any advertisement, article, notice or other communication published in any
newspaper, magazine or internet site or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
or a subscription by a person other than a representative of the Company.
 
(h)           Licensor is not relying on the Company with respect to the tax and
other economic considerations of an investment in the Shares.
 
(i)           Licensor acknowledges that the representations, warranties and
agreements made by Licensor herein shall survive the execution and delivery of
this Investor Representation Letter.
 
(j)           All actions (if any) on the part of Licensor necessary for the
authorization, execution, delivery and performance by Licensor of this Investor
Representation Letter have been taken, and this Agreement constitutes a valid
and binding obligation of Licensor, enforceable in accordance with its terms.


(k)           There are no registration rights for the Shares.
 


 
USEDPRICE.COM, L.L.C.
 
By:
       
(Authorized Signature)
           
Name:
       
(Print or Type Name)
           
Title:
     



 
 
Page 3
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------